Citation Nr: 1313782	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to October 1983.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

As a matter of clarification as to the date of receipt of the Veteran's application, the Veteran filed a petition to reopen a previously denied claim of service connection for bilateral hearing loss and tinnitus in March 15, 2004 - the claims were last denied in December 2000. The Veteran's petition to reopen his claims was denied in the February 2005 rating decision. The Veteran then filed what was accepted as an notice of disagreement (NOD) in October 2005. A statement of the case (SOC) was issued in October 2006 and a VA Form 9 (substantive appeal) was filed in November 2006. 

The RO apparently treated the November 2006 VA Form 9 as a request to reopen the claims rather than a substantive appeal and identified the November 2006 document as a new petition to reopen the claims. However, the Board presently reviews the February 2005 rating decision as the action under review. See 38 C.F.R. § 3.156(b) (2012). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision dated in December 2000, the RO denied the Veteran entitlement to service connection for bilateral hearing loss and tinnitus. 

2. The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not file a timely notice of disagreement.

3. The evidence received since December 2000 is neither cumulative, nor redundant of the evidence previously of record and by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.

4. The evidence received since December 2000 is neither cumulative, nor redundant of the evidence previously of record and by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The December 2000 RO decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2000).

2. The December 2000 decision denying service connection for tinnitus is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2000).

3. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4. New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

January 2005 and April 2012 pre-adjudication letters explained the evidence necessary to substantiate claims for service connection. The letters also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The January 2005 letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As VCAA notice in compliance with Dingess was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006). 

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim. Kent v. Nicholson, 20 Vet.App. 1, 9-10 (2006). In notifying the claimant of what evidence would be considered new and material, VA must examine the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case. Id.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on the claims being decided in the January 2005 and April 2012 letters. The RO notified the Veteran of the evidence needed to substantiate his claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty. The RO also provided the Veteran all necessary information on disability ratings and effective dates. The RO noted the bases of the last denials of his claims for service connection for bilateral hearing loss and tinnitus. The RO identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing. The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source. The RO also noted that it was the Veteran's ultimate responsibility to ensure VA's receipt of all pertinent evidence.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment and the report of a April 2012 VA audiological examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The April 2012 VA examination noted that the claims file was not available for review and was therefore not adequate. The Veteran will be afforded a new VA examination as is further addressed in the Remand section below. 

In Bryant v. Shinseki, 23 Vet.App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the December 2012 Travel Board hearing, the undersigned Veterans Law Judges and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claim. The Veteran was asked about and provided testimony regarding in-service noise exposure, post-service noise exposure, current hearing condition, available medical records, and a connection between his in-service noise exposure and current hearing condition.  Because the claims are presently reopened, there is no prejudice or substantive error to the Veteran. See 38 C.F.R. § 20.1102. 


Merits of the Claims

The Veteran has petitioned to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus. As part of his current petition to reopen his claims he has submitted new medical information as well as hearing testimony regarding noise exposure during active duty service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran was initially denied service connection for bilateral hearing loss and tinnitus in the April 2000 RO rating decision because the evidence failed to show that the Veteran had hearing loss or tinnitus that either occurred in or was caused by service. The Veteran was subsequently provided with a contract VA audiological examination in October 2000 because previous testing had been performed by a hearing specialist and not an audiologist. The Veteran's claims were reevaluated in  November 2000, and the Veteran was advised of the denial of his claims in December 2000. The claims were again denied because there was no evidence of hearing loss or tinnitus in service and the Veteran did not exhibit a compensable level of hearing loss until September 1995, approximately twelve years after his separation from active duty service. 
The last final denial was therefore the December 2000 decision. The Veteran's present petition to reopen his claims for bilateral hearing loss and tinnitus was received in August 2004. In support of his application to reopen his claims, the evidence considered at that time included evidence previously considered, Fayetteville, North Carolina, VA medical center (VAMC) treatment records including a March 2007 hearing test, and statements from the Veteran. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record. 38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence that has been associated with the claims file since the RO's November 2000 rating decision, includes the evidence previously of record, an April 2010 audiological examination from Coastal ENT, additional VAMC treatment records, an April 2012 VA audiological examination, and the hearing transcript from the Veteran's December 2012 Travel Board hearing. With the exception of the duplicate copies of service treatment and some of the post-service treatment records, this evidence is new in that it is neither cumulative, nor redundant of the evidence previously of record.

The Veteran testified at his December 2012 Travel Board hearing that he had ringing in his ears since service and that his hearing loss began in service as well. He testified that he did have post-service hearing loss, but that he always wore hearing protection. Both the April 2010 private audiological examination and the April 2012 VA audiological examination revealed that the Veteran had tinnitus, and bilateral hearing loss within the meaning of VA regulation. The April 2012 VA examiner was unable to review the Veteran's claims file and as a result was unable to provide an adequate etiological opinion. 

The RO has in effect conducted a de facto reopening of the Veteran's claim. The principal effect of a successful reopening of a claim is that VA must conduct appropriate development, including a VA medical examination. See 38 U.S.C.A. 
§ 5103A; Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach). 

Apart from the mere allegation of service connection considered in his first claim, the Veteran has testified that he has had continuous symptoms of hearing loss and tinnitus during and since active military service. The law holds that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Because the Veteran has presented competent evidence, and because the law requires that newly-submitted evidence is presumed credible for the limited purpose of determining its materiality, both new and material evidence has been presented to reopen the claims. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Having determined that new and material evidence has been received, the Board may reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus. The Board may not, however, decide this claim on its merits as VA has not yet satisfied its duty to assist the Veteran in the development of these claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

Prior to adjudicating the claims of entitlement to service connection for bilateral hearing loss and tinnitus, additional development is necessary. See 38 C.F.R. § 19.9 (2012).

The presumption of credibility accorded to the Veteran's account does not generally survive reopening. Instead, when the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim. Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied. Id. at 403 (internal citations omitted). For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b). Id. In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the Veteran the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002). Id. at 399.

The Veteran was provided a VA audiological examination in April 2012. The Veteran was diagnosed with bilateral sensorineural hearing loss for VA compensation purposes. The examiner did not have access to the Veteran's claims file during the examination and was therefore unable to review the Veteran's medical history. Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). As the examiner was unable to review the Veteran's claims file, the April 2012 VA examination is inadequate. The April 2012 VA examiner should review the Veteran's claims folder provide an addendum etiological opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's entire claims file to the VA physician who conducted the April 2012 VA examination (or a suitable substitute if that VA physician is unavailable). ANY FURTHER CLINICAL OR OTHER STUDIES MUST BE ACCOMPLISHED IF DEEMED APPROPRIATE BY THE PHYSICIAN OR THE AMC. The VA physician must review all pertinent evidence of record and respond to the following inquiries:

a. Does the Veteran have bilateral hearing loss that was caused or aggravated by any incident of military service? Please state fully why or why not?

b. Does the Veteran have tinnitus that was caused or aggravated by any incident of military service? Please state fully why or why not?

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012).

3. Thereafter, the issues service connection for bilateral hearing loss and tinnitus, should be readjudicated. If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


